DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to solid electrolyte compositions and batteries including the solid electrolyte compositions, classified in H01M10/0562.
II. Claims 9-12, drawn to electrode compositions and batteries including the electrodes, classified in H01M4/366.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to an electrolyte in Group I and to an electrode in Group II and the electrolyte and electrodes have different modes of operation and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A)    Separate classification thereof :  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Solid electrolytes and electrodes for battery systems are known to have separate classification in the art as shown above.  Patents need not be cited to show separate classification.
(B)   A different field of search : Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.  The search for the particular electrolyte compositions and the particular electrode compositions would rely on different classification, employ different search queries.  Note that the search for electrolytes relies on different classification and different search terms from that of electrodes and thus the search strategies would constitute different fields of search specific to electrolytes and electrodes.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
UPON ELECTION OF GROUP I, THE FOLLOWING SPECIES REQUIREMENTS APPLY:
This application contains claims directed to the following patentably distinct species:
FIRSTLY:
a.  Election of species between i) the electrolyte of claims 1-3 and 7 to the particular lithium titanium fluoride composite; and ii) electrolyte of claims 4-6 and 8 to a particular lithium zirconium beryllium fluoride composite is required.
IN ADDITION TO ITEM a ABOVE, SECONDLY:
Upon election of one if a-i or a-ii above, the following additional species requirement applies to whichever of a-i or a-ii is elected.
Upon election of a-i (lithium titanium fluoride composites), a further species requirement between the composites (V)-(VII) is required, such as a further election to the compound of formula (V) in claims 1 and 7.
Upon election of a-ii (zirconium beryllium fluoride composite), a further species requirement between the composites (IX)-(XIII) is required, such as a further election to the compound of formula (IX) in claims 4 and 8.
For example, if Applicant were to first elect Group I (claims 1-8) and then to elect the species a-i to lithium titanium fluoride composites of claims 1-3 and 7, a further election of species within the lithium titanium fluoride composites to one or to a specific combination of more than one of (V)-(VII) would be additionally required.
The species are independent or distinct because they are directed to distinct electrolyte composition which include combination of elements therein which are mutually exclusive from each species (a-i and a-ii above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(A)   A different field of search : Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.  The search for the particular electrolyte compositions for each species and sub-species therein would employ different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
UPON ELECTION OF GROUP II (claims 9-12), THE FOLLOWING SPECIES REQUIREMENTS APPLY:
This application contains claims directed to the following patentably distinct species:
FIRSTLY:
a.  Election of species between i) the electrode of claims 9 and 11 wherein the electrode active layer comprises a composite compound of at least one of lithium titanium fluoride composites and lithium zirconium beryllium fluoride composite ; and ii) the electrode of claims 10 and 12 wherein the electrode active layer includes a coating layer on the electrode active layer comprising a composite compound of at least one of lithium titanium fluoride composites and at least one of lithium zirconium beryllium fluoride composite is required (election is between the species wherein the active material layer itself includes the composite compounds as in claims 9 and 11 and wherein the composite compound is instead a coating layer on the active layer as in claims 10 and 12).
IN ADDITION TO ITEM a ABOVE, SECONDLY:
Upon election of one of a-i (composite included in the active material itself) or a-ii (composite is a coating on the active material layer) the following additional species requirement applies to whichever of a-i or a-ii is elected.
Election to at least one of lithium titanium fluoride composites (V)-(VII) and lithium gallium fluoride composites (IX-XIII) is required and further therein to a particular species within either elected composite.  Notably, upon election of lithium titanium fluoride, a further species requirement between the composites (V)-(VII) is required. Alternatively, upon election of lithium zirconium beryllium fluoride, a further species requirement between the composites (IX)-(XIII) is required.
For example, a suitable election to this group would be as follows: first elect Group II (claims 9-12); then to elect the species wherein the composite is in the active material layer (claims 9 and 11) or wherein the composite is a layer on the active material layer (claims 10 and 12) and for either of 9/11 or 10/12 additionally electing a specific composite of at least one specific formulae (V)-(VII), (IX)-(XIII) such as electing lithium titanium fluoride composite as expressed in formulae (V) would be a suitable response to the restriction.
The species are independent or distinct because they are directed to distinct electrolyte composition which include combination of elements therein which are mutually exclusive from each species (a-i, a-ii and a-iii above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(A)   A different field of search : Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.  The search for the particular electrode compositions and coated electrode compositions and for each species and sub-species and combinations of species specific to each claimed electrode therein would employ different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Applicant’s representative on March 5, 2020 in the parent application that resulted in a request an oral election to the parent restriction requirement, and did not result in an election being made.  As the prior attempt requested a written restriction, no telephone communication need be made where the requirement for restriction is complex, or the examiner knows from past experience that an election will not be made by telephone (see MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725